Title: To Benjamin Franklin from William Franklin, [3 July 1774]
From: Franklin, William
To: Franklin, Benjamin


[New York, July 3, 1774]
[First part missing] there is no foreseeing the Consequences which may result from such a Congress as is now intended in America, chosen by the Assemblies, or by Committees from all the several Counties in each of the Provinces.”
I cannot but think it very extraordinary that neither the Assembly of Massachusetts Bay nor the Town of Boston have so much as intimated any Intention or Desire of making Satisfaction to the E. India Company and the Officers of the Customs when by doing those two Things, which are consistent with strict Justice, and by declaring that they will not hereafter attempt to hinder the Landing at Boston any Goods legally imported they might get their Port opened in a few Months. But if they are to wait for this until the Congress meets, and until the grand Question is settled between the two Countries, they may as well never have their Port opened, for by that Time their Trade will have got into another Channel, and most of their Merchants and Artificers be either ruined or removed. Besides they ought first to do Justice before they ask it of others, and the Business of the Congress may be carried on as well after the Port is opened as it can be when it is shut. Their making Reparation to those whom they have injured would besides give greater Weight to their Representations and do Credit to their Cause.

The May Packet is not yet arrived, but I hear that Mrs. Gage arrived last Night. I am under a Necessity of setting out early in the Morning on my Journey. I am to dine to Day with General Haldimand, and have just Time to add that the Family were all well when I left Burlington, where Mrs. Bache [and] her Children were, and that I am ever Your dutiful Son
Wm. Franklin
I have not Time to copy this.
